DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2021 has been entered. 
Claim Interpretation
This application includes a claim limitations that do not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  This claim limitation is “moving device … configured to move the mixer relative to the moving device” in independent claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 21-27 and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant does not point out support from the new limitation in independent claim 11 “moving device…configured to move the mixer relative to the moving device”.  The specification does not associate a corresponding structure with the “relative to the moving device” aspect the function.  Claims 33 and 35 are further considered new matter, as no 3D printer that moves a mixer relative to the 3D printer is described.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 21-27 and 30-36  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 21-27, 30, 31 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duckworth (US 5,470,147).  While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  Regarding claim 11, Duckworth discloses a system comprising a moving device (60); a first component (see col. 1, lines 5-21 and col. 2, lines 64-67) that is a pumpable building material; a second component (see col. 1, lines 5-21 and col. 2, lines 64-67) that is a pumpable substance which contains a building material admixture (see col. 1, lines 5-21 and col. 2, lines 64-67), the building material admixture being at least one of an accelerating admixture of a hardening accelerator (see col. 1, lines 5-21) ; a mixer arranged on the moving device, the mixer comprising a drum (46) having at least one inlet (30,32 and/or 40) and one outlet (44); a drive (20); a stirring shaft (the  by the drive (see Fig. 2). Regarding claim 23, the stirring shaft and the conveying device are arranged next to one another in the drum, the stirring shaft is arranged in a first drum section and the conveying device is arrange in a second drum section and the at least one inlet is arrange in the first drum section and the outlet is arranged in the second drum section (see Fig. 2). Regarding claim 24, the first drum section with the stirring shaft arranged (see Fig. 2). Regarding claim 25, the conveying element is configured as a screw conveyor (18C). Regarding claim 26, the screw conveyor has at least one turn (see Fig. 2). Regarding claim 27, the drum comprises a first inlet (30 or 32) and a second inlet (40), and a feeding drive (including 34) is arranged at the first inlet (see Fig. 2). Regarding claims 30, 31 and 33-36, the structure of the moving device is shown in Fig. 1 and would be capable of being used in the manner discussed in these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 11, 21-27 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US 5,470,147) in view of WO2013/064826. The apparatus of Duckworth was discussed above. The moving device of Duckworth does not have a multi-joint arm. WO2013/064826 teaches providing a highly analogous system with a multi-joint arm (1). It would have been obvious to one of ordinary skill in the art to have substituted the multi-joint arm of WO2013/064826 for the moving device of Duckworth to achieve “automated freedom of movement” as described on page 7 lines 1-12 of WO2013/064826.
Response to Arguments
In Duckworth, wheels 60 move relative to the mixer.  While it is unclear what is being claimed, the instant application expressly states at page 12, line 11 that “the moving device 31 is configured as...a movable device on wheels”. Therefore the device of Duckworth represents a corresponding structure associated by the instant specification with the functional recitation “moving device”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774